 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 ANTHONY CIPOLLONE; and
 DOMENICK CIPOLLONE,                              MEMORANDUM AND ORDER

                       Movants,                      Case No. 1:20-cv-972-FB

        -against-

 VIRGINIA TRUE CORPORATION; and
 DIATOMITE CORPORATION OF
 AMERICA,

                        Respondents.
 ------------------------------------------------x   For the Respondents:
 Appearances:
                                                     DOUGLAS J. PICK
 For the Movants:
                                                     Pick & Zabicki, LLP
 STEPHEN ZOLTAN STARR
                                                     369 Lexington Ave
 Starr & Starr, PLLC
                                                     12th Floor
 260 Madison Ave.
                                                     New York, NY 10017
 17th Floor
                                                     ****
 New York, NY 10016
                                                     Rishi Kapoor
                                                     Venable LLP
                                                     1270 Ave. of the Americas
                                                     24th Floor
                                                     New York, NY 10017
BLOCK, Senior District Judge:

       Movants-Claimants Anthony and Domenick Cipollone (“the Cipollones”)

are former shareholders and directors of Respondent-Debtor Virginia True

Corporation (“Virginia True” or “the Corporation”), an insolvent real estate




                                                1
development corporation.1 The Cipollones invested $5,000,000.00 in Virginia True

in exchange for a 32% equity interest, two seats on the company’s board and the

right to convert their ownership interest to a secured debt within 18 months of their

investment.

      In 2018, the Cipollones concluded that they would not recover their

investment and attempted to exercise their option to convert their equity to secured

debt. To this end, they filed suit against Virginia True in Virginia state court and

obtained a promissory note for $5,000,000 plus interest, which was secured by a

first priority lien on the Property. See ECF No. 1, Ex. 2 at 346. See also Bankr.

ECF No. 35, Ex. 67.2 Virginia True made no payments on the note, which

matured in April of 2019. Instead, it declared bankruptcy, and the Cipollones

submitted proofs of claim, asserting that the $5,000,000 debt owed them should

take priority in the distribution of Virginia True’s assets. ECF No. 1,




1
  Virginia True was formed to develop a parcel of land in Richmond County,
Virginia, (“the Property”) into a residential, commercial and entertainment space.
The Property is its only asset.
2
  “Bankr. ECF No.” refers to the docket entries in Virginia True’s adversary
proceeding against the Cipollones in the United States Bankruptcy Court for the
Eastern District of New York: Virginia True Corp. v. Anthony Cipollone and
Domenick Cipollone, No. 1-19-01118-nhl (Bankr. E.D.N.Y. Sept. 4, 2019).
Virginia True is also involved in a voluntary Chapter 11 Bankruptcy, which is
docketed in the same bankruptcy court as In re. Virginia True Corp., No. 1-19-
42769-nhl (Bankr. E.D.N.Y. May 3, 2019). Citations to that case will not be
abbreviated.
                                           2
Ex. 2 at 7687. See also In re. Virginia True Corp., No. 1-19-42769-nhl (Bankr.

E.D.N.Y. May 3, 2019).

      In response, Virginia True instituted an adversary proceeding against the

Cipollones in the bankruptcy court, in which Respondent Diatomite Corporation of

America (“Diatomite”) intervened.3 See Virginia True Corporation. v. Anthony

Cipollone and Domenick Cipollone, No. 1-19-01118-nhl (Bankr. E.D.N.Y. Sept. 4,

2019). The Corporation argues that, under Virginia and federal law, (1) it may

avoid its obligation to pay the Cipollones’ secured debt, since that debt was created

by a fraudulent transfer; (2) the Cipollones’ secured debt must be reverted to an

equity interest in the company; (3) that interest must be subordinated to the interest

of outside creditors, including Diatomite; and (4) the Cipollones’ lien on the

Property must be voided and the documents securing it returned to Virginia True’s

estate. It further argues that the Virginia Stock Corporation Act entitles it to

damages from the Cipollones.

      The Cipollones have moved to dismiss Virginia True’s complaint and seek a

jury trial on any counts that survive dismissal. They ask this Court to “withdraw

the reference” to the bankruptcy court and conduct all further proceedings,

including those related to their motion to dismiss. In the alternative, they ask the



3
 Diatomite is Virginia True’s largest external creditor and the Property’s original
owner. Virginia True owes approximately $ 7,000,000 to Diatomite.
                                           3
Court to abstain from hearing the case and allow it to be decided in the Virginia

state courts.4 Their requests to withdraw the reference and for abstention are

denied.

                                          I.

A.    Mandatory Withdrawal

      A “district court may withdraw. . . any case or proceeding referred to the

bankruptcy court on its own motion or on a timely motion of any party, for cause

shown.” In re. Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir. 1993) (quoting 28

U.S.C. § 157(d)). Withdrawal may be either mandatory or permissive. 28 U.S.C. §

157(d). Withdrawal is mandatory “if the court determines that resolution of the

proceeding requires [substantial] consideration of both [Title] 11 and other laws of

the United States regulating organizations or . . . interstate commerce.” Nisselson v.

Salim, No. 12 Civ. 92 (PGG), 2013 WL 1245548, at *2 (S.D.N.Y. Mar. 25, 2013);

see also In re. Ionosphere Clubs, Inc., 922 F.2d 984, 995 (2d Cir. 1990) (limiting

mandatory withdrawal to cases requiring “substantial and material consideration of

non-Bankruptcy Code federal statutes”).

B.    Permissive Withdrawal




4
 The Cipollones also request a stay of the underlying adversary proceeding
pending the Court’s adjudication of the instant motion to withdraw the reference.
See ECF No. 10. Their request is denied as moot.
                                          4
       By contrast, the Court has “broad discretion” to decide whether permissive

withdrawal is warranted. Nisselson, 2013 WL 1245548, at *3 (citing Sec. Investor

Protection Corp. v. Bernard L. Madoff Inv. Sec., LLC, No. 12 Civ. 9408(VM), 486

B.R. 579, 584 (S.D.N.Y. 2013)). When exercising this discretion, the Court’s “first

inquiry is whether the bankruptcy court has final adjudicative authority over the

claim[s]” at issue. Dynegy Danskammer, L.L.C. v. Peabody Coaltrade Intern.

Ltd., 905 F. Supp. 2d 526, 530 (S.D.N.Y. 2012); see also Stern v. Marshall, 564

U.S. 462, 462 (2011) (setting limits of bankruptcy court adjudicative authority).

After this inquiry, the Court may consider a range of other factors (the “Stern-

Orion” factors), including (1) judicial economy, (2) uniform bankruptcy

administration, (3) reducing forum shopping, (4) economical use of debtor and

creditor resources, (5) expediting the bankruptcy process, and (6) the presence (or

absence) of a jury demand. Orion, 4 F.3d at 1101.

       The Court may deny a motion to withdraw the reference based on these

factors even if it determines that the bankruptcy court lacks final adjudicative

authority. Id. at 110102 (“a district court might decide that a case is unlikely to

reach trial, that it will require protracted discovery and court oversight before trial,

or that [a] jury demand is without merit and therefore might conclude that the case

is. . .best left in the bankruptcy court” until it is trial ready); see also Nisselson,

2013 WL 1245548, at **56 (denying motion to withdraw the reference in case

                                             5
where “the bankruptcy court lacks constitutional authority to enter final

judgment”).

      A bankruptcy court that lacks “final adjudicatory authority” may nonetheless

preside over pretrial proceedings. Orion, 4 F.3d at 110102; see also In re. Enron

Corp., No. 03 Civ. 5078(DLC), 2003 WL 22171695, at *3 (S.D.N.Y. Sept. 22,

2003). If a bankruptcy court enters a final order without authority to do so, that

order is instead “treat[ed]. . . as proposed findings of fact and conclusions of law.”

Admin. Order of Dec. 5, 2012, In the Matter of the Referral of Matters to the

Bankruptcy Judges (available at https://img.nyed.uscourts.gov/files/general-

ordes/Order12052012.pdf).

      The moving party bears the burden of demonstrating that permissive

withdrawal of the reference is warranted. Nisselson, 2013 WL 1245548, at *3.

C.    Abstention

      Like withdrawal, abstention may be mandatory or permissive. Abstention is

mandatory “upon timely motion of a party in a proceeding based upon a State law

claim. . .related to a case under title 11 but not arising under title 11 or arising in a

case under title 11, with respect to which an action could not have been

commenced in a [federal] court. . . absent jurisdiction under [28 U.S.C. § 1334].”

28 U.S.C. § 1334(c)(2). Additionally, the proceeding at issue must have been

pending in state court prior to the bankruptcy filing. See In re. Intl. Tobacco

                                            6
Partners, Ltd., 462 B.R. 378, 390 (Bankr. E.D.N.Y. 2011). In cases where

abstention is not mandatory, the court may nonetheless decline to hear a case “in

the interest of justice, or in the interest of comity with State courts or respect for

state law.” 28 U.S.C. § 1334(c)(1).

       Permissive abstention “is an exception to the court’s general obligation to

exercise conferred jurisdiction” and should be granted sparingly. In re. Strathmore

Grp., LLC, 522 B.R. 447, 45758 (Bankr. E.D.N.Y. 2014). The Court considers

twelve factors when deciding whether to abstain, which pertain to judicial

economy, the difficulty and/or novelty of the state law issues, and the nature and

extent of the relationship between the state law and bankruptcy issues. See Osuji v.

Fed. Nat’l Mortg. Ass’n, 571 B.R. 518, 521 (E.D.N.Y. 2017) (listing factors). The

party seeking abstention must show that it is warranted. Strathmore, 522 B.R. at

458.

                                           II.

       There is no serious basis for mandatory withdrawal in this case. Although

this case involves some Virginia state laws, the Cipollones have pointed to no

“non-Bankruptcy Code federal statutes [which are] necessary for resolution of” the

underlying adversary proceeding. Cf.. Ionosphere Clubs, Inc., 922 F.2d at 995

(emphasis added). See also ECF No. 1, Ex. 2 at 3747 (listing causes of action

under Virginia law and the United States Bankruptcy Code). Thus, the only issue is

                                            7
whether the Court should exercise its discretion to remove this case from the

bankruptcy court.

      The Cipollones argue that permissive withdrawal is warranted because (1)

“they have demanded a jury trial;” (2) they do not consent to jury trial in the

bankruptcy court; (3) their proofs of claim “expressly reserve their right” to

challenge the bankruptcy judge’s jurisdiction or seek trial in the district court.

ECF No. 1, Ex. 2 at 1415. They further argue that the Orion factors favor

withdrawal because the bankruptcy court cannot enter final judgment on Virginia

True’s state law claims, and it would be inefficient to adjudicate the complaint

piecemeal. ECF No. 1, Ex. 2 at 16.

A.    The Cipollones’ Jury Demand and Reservation of Rights Do Not Justify
      Withdrawal

      Regardless of whether the Cipollones have a right to a jury trial or have

requested one, the fact remains that this case is not “trial ready.” See Orion, 4 F.3d

at 110102. On the contrary, discovery has not even begun, and the motion to

dismiss pending in the bankruptcy court has the potential to eliminate some or all

of the state law claims on which the Cipollones are otherwise entitled to a jury

trial.5 See Bankr. ECF No. 30 (arguing that state law counts fail to state a claim).


5
  Diatomite argues that the Cipollones waived their jury trial right, while both the
Cipollones and Virginia True reject this position. Compare ECF No. 4 at 15
(arguing, in Diatomite’s brief, that “[by] filing proofs of claim, the Cipollones have
waived their jury trial right”) with ECF No.1 , Ex. 2 at 14 (asserting right to a jury
                                           8
Thus, at this early stage in the adversarial litigation, the Court has no reason to

believe a jury trial is likely. See Orion, 4 F.3d at 110102 (noting that the Court

may leave case in bankruptcy court if it is “unlikely to reach trial”). See also Office

of the United States Courts, Federal Judicial Caseload Statistics, Table C-4—U.S.

Dist. Courts Civil Cases Terminated, available at

https://www.uscourts.gov/statistics/table/c-4/federal-judicial-caseload-

statistics/2020/03/31 (showing that 0.7% of all civil actions reached trial in fiscal

year 2020). The Cipollones’ potential entitlement to a jury trial in several months’

time does not justify removing this case from the bankruptcy court today,

especially where, as here, the bankruptcy court has already overseen a number of

matters related to the bankrupt estate and acquired what one court describes as a

“wealth of knowledge” about its affairs. See In re. Virginia True Corp., No. 1-19-

42769-nhl (Bankr. E.D.N.Y. May 3, 2019) (underlying, non-adversarial



trial) and ECF No. 3 at 6 (noting that “Virginia True does not dispute that the
Cipollones are entitled to a jury trial on the state law claims”). Because the Court
would not yet withdraw the reference even if the Cipollones are entitled to a jury
trial, the Court believes any opinion it might render on the Cipollones’ alleged
waiver would constitute an unsolicited declaratory judgment with unintended
“preclusive effects” on arguments the Cipollones might make before the
bankruptcy court. See Orion, 4 F.3d at 1100 (holding that an order on a motion to
withdraw the reference is reviewable if it “merges” into a declaratory judgment
with “preclusive effect on [an] Adversary Proceeding”). It declines to enter such a
judgment. See Dow Jones, Inc. v. Harrods Ltd., 346 F.3d 357, 359 (2d Cir. 2003)
(noting that the Court has “discretion to determine whether it will exert jurisdiction
over a proposed declaratory judgment action”) (emphasis added).
                                           9
bankruptcy proceeding pending since 2019); see also Adelphia Recovery Trust v.

FLP Grp., Inc., 2012 WL 264180, at *7 (S.D.N.Y. Jan. 30, 2012).

      Because the Cipollones’ claim of entitlement to a jury trial does not justify

withdrawal of the reference, their reservation of that right necessarily fails to

secure the same result.

B.    The Stern-Orion Factors Weigh Against Withdrawal

      The Cipollones next argue that the Stern-Orion factors support withdrawal

because the bankruptcy court lacks jurisdiction to finally adjudicate counts 5, 6, 7

and 8 of Virginia True’s complaint, which implicate Virginia law. The fifth and

sixth counts allege that the Cipollones obtained their $5,000,000.00 secured

interest as the result of a fraudulent transfer, while the seventh and eighth counts

assert that the interest was given in violation of the Virginia Stock Corporation

Act. See ECF No. 426. See also Va Code Ann. § 13.1-653 et seq. Notably, only

the eighth claim arises solely under Virginia law: the others proceed under both

Virginia law and various provisions of the federal Bankruptcy Code.

      Diatomite responds that the Cipollones consented to the bankruptcy court’s

jurisdiction when they filed proofs of claim in the bankruptcy court, and that

bankruptcy courts may adjudicate “non-core” claims that must be “resolved [when]




                                          10
ruling on a creditor’s proof of claim.”6 ECF No. 4 at 13 (quoting Kramer v. Mahia,

2013 WL 1629254, at *4 (E.D.N.Y. Apr. 15, 2013)); see also Stern, 564 U.S, at

49798. It further argues that all but one of the Cipollones’ state law claims

request “avoidance, equitable subordination and recharacterization,” which are

remedies routinely awarded in bankruptcy court. See ECF No. 4 at 14 (collecting

cases).

1.    Finality

      The Court agrees with Diatomite that the bankruptcy court has final

adjudicative authority over the avoidance and fraudulent transfer claims in Counts

5, 6 and 7 of Virginia True’s complaint. As evidenced by the Cipollones’ decision

to plead all three claims under the Bankruptcy Code as well as state law, these

claims are factually and legally intertwined with the adjudication of the

Cipollones’ proofs of claim before the bankruptcy court. See ECF No. 426. See

also In re. Bernard L. Madoff Inv. Sec., Inc., 740 F.3d 81, 945 (2d Cir. 2014)

(holding that a plaintiff’s “disguised fraudulent transfer claims” were subject to the

bankruptcy court’s jurisdiction because “a preferential transfer claim can be heard

in bankruptcy when the allegedly favored creditor has filed a claim [in the

bankruptcy court]”) (quoting Stern, 564 U.S. at 497); Sec. Inv. Protec. Corp. v.



6
 As explained above (See n.5), Virginia True does not appear to join in this
argument, though it has not stated its opposition to Diatomite’s position.
                                          11
Bernard L. Madoff Inv. Sec., LLC, No. 08-01789(SMB), 597 B.R. 466, 476 (Bankr.

S.D.N.Y. 2019) (“Avoidance claims always implicate the claims allowance

process”); In re: FKF 3, LLC, No. 13-CV-3601 (KMK), 2016 WL 4540842, at

*15 (S.D.N.Y. Aug. 30, 2016) (noting that the “filing of a proof of claim

transforms [an] otherwise common-law recharacterization into an equitable claim

[subject to bankruptcy court jurisdiction] because [the recharacterization issue] will

necessarily be resolved in the claims-allowance process”). Indeed, even without all

of this caselaw, it is apparent that any resolution of Virginia True’s state law

claims “implicate the claims allowance process,” since the practical effect of the

relief Virginia True seeks would be to deprive the Cipollones of their “first

priority” place in the hierarchy of creditors and force them to press their claim as

ordinary stockholders. See ECF No. 1, Ex. 2 at 4748.

      By contrast, the bankruptcy court may lack authority to enter a final

judgment on Count 8 of Virginia True’s complaint. Unlike the Counts discussed

above, Count 8 arises under Virginia law and was pled without any reference to the

Bankruptcy Code. See ECF No. 1, Ex. 2 at 45. More importantly, Count 8 seeks to

hold the Cipollones personally liable “to the corporation and its creditors for the

amount of the [allegedly unlawful] distribution that exceeds what could have been

distributed without violating the Act.” Id. (quoting Va Code Ann. § 13.1-692).

Consequently, unlike the other state law counts, a finding of liability on Count 8

                                          12
would not simply result in the alteration or reordering claims against the bankrupt

estate but could instead lead to entry of a monetary judgment against the

Cipollones that would enlarge the estate. While the likelihood of this actually

occurring is small,7 its mere possibility is enough to make Count 8 less like a

dispute over creditor preferences and more like the tortious interference claim

deemed beyond the scope of bankruptcy court authority in Stern. See 564 U.S. at

462 (holding that the bankruptcy court lacked constitutional authority to adjudicate

tortious interference claim that was not necessarily decided when evaluating the

parties’ proofs of claim).

      For the foregoing reasons—and out of an abundance of caution—the Court

concludes that the bankruptcy court should not enter final judgment on Count 8 of

Virginia True’s complaint. If the bankruptcy court believes pretrial final judgment

is appropriate on Count 8, it should instead prepare findings of fact and conclusion

of law, which the Court will review de novo. See Admin. Order of Dec. 5, 2012, In

the Matter of the Referral of Matters to the Bankruptcy Judges (available at


7
 Notably, the claim at issue in Count 8 would only enlarge the estate if the
bankruptcy court finds that Virginia True’s assignment of a secured interest to the
Cipollones was lawful (such that the other claims in Virginia True’s complaint are
without merit), but also that the value of that interest “exceeds what could have
been distributed.” Va Code Ann. § 13.1-692. In such a situation, the Cipollones
might still be able to obtain priority creditor status for their note, but Virginia True
would have a claim against them under Va Code Ann. § 13.1-692 to recover the
difference between the amount it paid, and the amount the Cipollones could have
obtained “without violating [Virginia law] or the articles of incorporation.” Id.
                                           13
https://img.nyed.uscourts.gov/files/general-ordes/Order12052012.pdf).8 However,

the bankruptcy court’s inability to enter final judgment on one of nine counts is not

“good cause” for removal, so the first Stern-Orion factor weighs against

withdrawal.

2.    Other Stern-Orion Factors

      The remaining Stern-Orion factors either support denying the motion or are

neutral. Factors 1 (“judicial economy”), 2 (“uniform administration of bankruptcy

law”) and 5 (“expediting the bankruptcy process”) all support allowing the case to

proceed under the guidance of a specialized bankruptcy judge rather than

beginning the adversary proceeding again in district court. See FLP Grp., Inc.,

2012 WL 264180, at *7 (case best left in bankruptcy court in light of the

bankruptcy judge’s “wealth of knowledge” and experience). Moreover, the

Cipollones’ simultaneous attempts to remove their state claims to this Court and

persuade this Court to abstain from hearing it altogether raise a slight inference of

forum-shopping or at least aversion to the federal courts. Thus, Factor 3 weighs

lightly in favor of denial.

      By contrast, Factor 6 (“presence of jury a jury demand”) favors granting the

motion, but the Court affords it little weight in light of the analysis in Part II.A of



8
 Denials of pretrial dispositive motions are nonfinal orders that need not be
submitted as proposed findings.
                                           14
this Order. The parties have not briefed Factor 4 (“expenditure of debtor-creditor

resources”), so the Court deems it neutral.

      For the foregoing reasons, the Cipollones have failed to show that

withdrawal is warranted.

                                        III.

      In the alternative, the Cipollones ask the Court to abstain from hearing the

case in its entirety. There is, however, no basis for mandatory abstention because

the Cipollones do not identify a parallel state court proceeding. See Intl. Tobacco

Partners Ltd., 462 B.R at 390.

      The Cipollones’ request for permissive abstention is also meritless. In a

single sentence, they argue that the existence of claims based on state law and their

claim of entitlement to a jury trial mean that abstention is warranted. ECF No. 1,

Ex. 2 at 20. Were the Court to accept this cursory argument, virtually every

adversary proceeding would be a viable candidate for abstention, and the

“exception to the Court’s general obligation to exercise conferred jurisdiction”

would swallow the rule. Strathmore Grp., LLC, 522 B.R. at 457.

                                  CONCLUSION

      The Cipollones’ motion to withdraw the reference and for abstention is

DENIED. Their request for a pre-motion conference to discuss a stay is further

DENIED AS MOOT.


                                         15
      The Clerk of Court is DIRECTED to return this adversarial proceeding to

the bankruptcy court, where the bankruptcy judge may conduct all proceedings

until the case is ready for trial. The bankruptcy judge is, however, ADVISED that

she should not enter final judgment on Count 8 of the Cipollones’ complaint. If she

determines that final judgment is appropriate on that claim, she should submit

Proposed Findings of Fact and Conclusions of Law to the Court, which shall be

treated as a Magistrate Judge’s Report and Recommendation. See Fed. R. Civ. P.

72.

      The bankruptcy court may dismiss or enter final summary judgment on any

of the Cipollones’ other claims.

SO ORDERED.

                                             _/S/ Frederic Block__________
                                             FREDERIC BLOCK
                                             Senior United States District Judge




Brooklyn, New York
May 25, 2021




                                        16
